Citation Nr: 0023274	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  93-26 499A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from December 1917 to June 
1919.  The veteran died in May 1959.  The appellant is his 
widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1993 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied the appellant's request to reopen a 
previously denied claim for service connection for the cause 
of the veteran's death.


FINDINGS OF FACT

1.  The Board denied the appellant's claim for service 
connection for the cause of the veteran's death in an October 
1960 decision, and in reconsideration decisions in August 
1968 and August 1970.

2.  Since the August 1970 reconsideration decision, VA has 
received evidence not previously of record that is relevant 
and significant to the claim for service connection for the 
cause of the veteran's death.


3.  The appellant's claim for service connection for the 
cause of the veteran's death is addressed by medical evidence 
that esophageal cancer caused his death, lay evidence that he 
was exposed to mustard gas during service, and medical 
opinion that his mustard gas exposure was causally related to 
his esophageal cancer.

4.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's claim.

5.  It is reasonably shown that the veteran was exposed to 
mustard gas during his World War I service.

6.  The veteran complained of chronic digestive and 
esophageal discomfort from service forward.

7.  The veteran died in 1959, as a result of esophageal 
carcinoma that was first diagnosed in 1957.

8.  Physicians have opined that a causal connection between 
the veteran's mustard gas exposure and his esophageal cancer 
is possible or likely.


CONCLUSIONS OF LAW

1.  Evidence received since the August 1970 Board 
reconsideration decision is new and material to the 
appellant's claim for service connection for the cause of the 
veteran's death.  38 U.S.C.A. §§ 5108, 7103, 7104(b) (West 
1991 & Supp. 2000); 38 C.F.R. § 3.156 (1999).

2.  The reopened claim for service connection for the cause 
of the veteran's death is a well grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

3.  It is reasonably shown that the veteran's exposure to 
mustard gas during service contributed substantially to 
causing his death from esophageal cancer.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.312, 3.316 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening
The appellant contends that the veteran's death due to cancer 
of the esophagus was caused by his exposure to mustard gas 
during his service in World War I.  Service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (1999).  
Exposure to mustard gas during active military service, 
together with the subsequent development of any of the 
conditions specified by the applicable VA regulations, is 
sufficient to establish service connection for that 
condition.  38 C.F.R. § 3.316 (1999).  The conditions 
specified in the regulations are: chronic conjunctivitis, 
keratitis, corneal opacities, scar formation, nasopharyngeal 
cancer, laryngeal cancer, lung cancer (except mesothelioma), 
squamous cell carcinoma of the skin, a chronic form of 
laryngitis, bronchitis, emphysema, asthma, chronic 
obstructive pulmonary disease, and acute nonlymphocytic 
leukemia.  38 C.F.R. § 3.316 (1999).  To establish service 
connection for the cause of a veteran's death, evidence must 
show that disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  For a service-connected disability to be the 
cause of death, it must singly or with some other condition 
be the immediate or underlying cause, or be etiologically 
related.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but, rather, there must 
have been a causal connection.  38 C.F.R. § 3.312 (1999).

In an October 1960 decision, the Board denied the appellant's 
claim for service connection for the cause of the veteran's 
death.  In August 1968, the Board reconsidered the 
appellant's claim, and again denied service connection.  In 
August 1970, the Board issued another reconsideration 
decision, also denying service connection.  When the Board 
reconsiders a previous board decision, the decision on 
reconsideration shall constitute the final decision of the 
Board.  38 U.S.C.A. § 7103 (West 1991 & Supp. 2000).  When 
the Board denies a claim, the claim may not be reopened and 
reviewed unless new and material evidence with respect to 
that claim is presented.  38 U.S.C.A. §§ 5108, 7104(b) (West 
1991 & Supp. 1999).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has ruled that, if the 
Board determines that new and material evidence has been 
submitted, the case must be reopened and evaluated in light 
of all the evidence, both new and old.  Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  In Elkins v. West, 12 Vet. App. 
209, 218-219 (1999), the Court outlined a three-step analysis 
that the Board must follow when a claimant seeks to reopen a 
final decision based on new and material evidence.  First, 
the Board must determine whether the appellant has presented 
new and material evidence.  If so, the Board must reopen the 
claim.  Second, if the claim is reopened because there is new 
and material evidence, the Board must determine whether the 
reopened claim is a well grounded claim.  Third, if the 
reopened claim is well grounded, the Board must ensure that 
the duty to assist the appellant has been fulfilled, and must 
then proceed to adjudicate the reopened claim on its merits.  
See Elkins at 218-219.

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis (not only since the time that the claim was last 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  As the August 1970 reconsideration decision was the 
last time that the appellant's claim was finally disallowed, 
the Board will address the appellant's request to reopen the 
claim based on whether new and material evidence has been 
submitted since August 1970.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
and which is neither cumulative nor redundant.  38 C.F.R. 
§ 3.156 (1996).  In order to be considered new, evidence must 
not merely summarize or repeat evidence submitted in previous 
proceedings.  See Wilisch v. Derwinski, 2 Vet. App. 191, 193 
(1992).  New evidence may be considered material if the new 
evidence, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (1998); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

The evidence that was associated with the claims file prior 
to the August 1970 reconsideration decision includes 
statements from the veteran, from the appellant, from a large 
number of men who served with the veteran, and from other 
persons who knew the veteran.  The claims file also contained 
medical records and medical opinions from service, VA, and 
private sources.

The evidence that has been added to the claims file since the 
August 1970 reconsideration decision includes additional 
statements from the appellant (including the appellant's 
testimony at a March 2000 hearing, held at the Board's 
offices in Washington, D.C., before the undersigned Board 
Member), and copies of medical scholarship about the effects 
of mustard gas.  The outcome of this case depends upon a 
determination as to whether the veteran's exposure to mustard 
gas during service caused, or contributed substantially to 
causing, the veteran's death from cancer of the esophagus.  
In that light, the Board finds that the additional medical 
information that the appellant has submitted, about the 
effects of mustard gas, is sufficiently significant, in 
combination with the other assembled evidence, that it must 
be considered in order to fairly decide the merits of the 
claim.  The Board concludes that the appellant has submitted 
new and material evidence with respect to the previously 
denied claim for service connection for the cause of the 
veteran's death.  Therefore, the claim is reopened.

Well Grounded Claim
Having reopened the appellant's claim, the Board will 
determine whether the claim is well grounded.  A person who 
submits a claim for veteran's benefits has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1995).  The United 
States Court of Veterans Appeals (Court) has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

In Caluza v. Brown, 7 Vet. App. 498 (1995), the Court set out 
three requirements that must be met in order for a claim of 
service connection to be considered well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be competent evidence 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence).  Third, there must be 
competent evidence of a nexus between the injury or disease 
in service and the current disability (medical evidence).  
The third requirement can be satisfied by a statutory 
presumption that certain diseases that manifest within 
certain prescribed periods are related to service.  Caluza, 
at 506.  The Court has ruled that, for a claim for service 
connection for the cause of a veteran's death to be well 
grounded, the same three requirements apply.  Ramey v. Brown, 
9 Vet. App. 40 (1996).  In cause of death cases, the first 
requirement, evidence of a current disability, will always 
have been met (the current disability being the condition 
that caused the veteran to die), but the last two 
requirements must be supported by evidence of record.  Id. at 
46.  For purposes of determining whether a claim is well 
grounded, the supporting evidence is presumed to be true, and 
is not subject to weighing.  See King v. Brown, 5 Vet. App. 
19, 21 (1993).

The veteran died in May 1959.  An autopsy was performed.  The 
certificate of death indicated that the causes of the 
veteran's death were bronchopneumonia, with left empyema, due 
to a perforated esophagus, due to primary malignant 
esophageal carcinoma, with local extension and metastases to 
the peritoneum.  During his lifetime, the veteran reported 
that he was exposed to mustard gas during service.  He 
reported that, beginning with that exposure, he experienced a 
chronic disorder of the esophagus.  A private physician who 
treated the veteran wrote that, in his opinion, the veteran's 
esophageal cancer was causally related to the veteran's 
exposure to mustard gas during service.  Thus, in this case, 
there is evidence that the veteran died of esophageal cancer.  
There is lay evidence that the veteran was exposed to mustard 
gas during service.  There is a medical opinion that there 
was a nexus between the veteran's mustard gas exposure and 
his esophageal cancer.  As such, the claim meets the criteria 
laid out by the Court, and is a well grounded claim.

When a claimant has presented a well grounded claim, VA has a 
duty to assist the claimant in the development of her claim.  
38 U.S.C.A. § 5107(a) (West 1991).  In this case, the Board 
finds that the facts relevant to the appellant's claim have 
been properly developed, such that VA has satisfied its 
statutory obligation to assist the appellant in the 
development of that claim.

Service Connection
In proceeding to the merits of the reopened claim, the Board 
takes note of the applicable standard of proof.  When there 
is an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of a claim for VA benefits, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 1991).

In a 1957 claim, the veteran asserted that he had esophageal 
cancer as a residual of exposure to mustard gas during his 
service in World War I.  The veteran reported that he served 
in the Army, in Company A of the 318th Engineers.  He 
recounted that, in fall of 1918, just before the Armistice, 
his unit was fighting in the Meuse-Argonne sector in France.  
He indicated that they were hungry, and that they ate carrots 
and turnips that they found growing in a field.  He reported 
he and many of the other men became very ill with 
indigestion, stomach disorders, and dysentery.  He indicated 
that many of the men were hospitalized.  He indicated that 
they learned later that the field and the vegetables had been 
contaminated with mustard gas.  He indicated that he 
continued to have problems affecting his stomach and 
esophagus during the rest of his service, and over the years 
following his separation from service.

In December 1957, the veteran submitted separate notarized 
statements from eleven men, each of whom had served with him 
in the same company in late 1918.  Each in different words, 
the men recalled the events in 1918 when the company had 
become separated from its mobile kitchens, had used up their 
emergency rations, and had eaten carrots and turnips that 
they found growing in a field.  The men remembered that many 
in the company came down with severe stomach disorders, some 
requiring hospitalization.  Many of the men remembered that 
they had learned later that the vegetables had been 
contaminated with mustard gas or other poison gas.  Some of 
the men reported that they specifically remember the veteran 
being sick.  Some reported that they themselves, or other 
veterans of the company with whom they had maintained 
contact, had suffered digestive system disorders continuing 
long after service.  In the course of appeals by the veteran 
and the appellant, additional statements from men who had 
served with the veteran were added to the file.

In June 1958, an official from the U.S. Army Records Center 
in St. Louis, Missouri, wrote that records showed that the 
veteran had served with Company A, 318th Engineers, 6th 
Division, in 1918 and 1919.  The official reported that a 
Medical Department report of the medical and casualty 
statistics of the 318th Engineers "indicates that the 
organization was subjected to gas on approximately 6 
September, 8 October and 10 November 1918."

VA hospital records reflect that the veteran was treated from 
April 1957 to July 1957 for adenocarcinoma of the esophagus.  
At the time of admission, the veteran reported that he had 
experienced heartburn, with a sensation of upper abdominal 
fullness following the intake of food or fluid, since 1918.  
He reported that he had sought medical treatment for those 
symptoms at various intervals since 1918.  He reported that, 
for six weeks preceding his 1957 hospitalization, he had 
experienced severe lower substernal pain, with recurrent 
difficulty in swallowing solid foods.  The hospital report 
noted that esophagoscopy and biopsy had revealed a carcinoma 
of the esophagus.  The distal end of the esophagus had 
pathological changes, and the mucosal pattern of that portion 
of the esophagus was entirely distorted.  The esophagus was 
contracted.  In May 1957, physicians performed an 
esophagectomy, with resection of the upper portion of the 
stomach, and anastomosis of the stomach and the upper portion 
of the esophagus.  The veteran continued to undergo inpatient 
and outpatient treatment over the remaining course of his 
illness.

Statements from family members and others who had known the 
veteran indicated that the veteran had reported having been 
exposed to gas and gas-contaminated food during service, and 
that the veteran had sought medical treatment for such 
symptoms as stomach discomfort, heartburn, and coughing, from 
the time of his return home from service.  In written 
statements, and in a March 2000 hearing before the 
undersigned Board Member, the appellant has reported that she 
had met the veteran in 1928, and that, for as long as she 
knew him, he complained of chronic heartburn, and at various 
times sought treatment for it.

The claims file contains four written statements from private 
physician James F. Benedict, M.D.  Dr. Benedict wrote that he 
had treated the veteran since 1955.  In October 1957, Dr. 
Benedict wrote, "Ingestion of chemically contaminated food 
could have produced the esophagitis, which over a period of 
time may have produced [the] present pathology."  In May 
1958, Dr. Benedict wrote, "It is my opinion that this man's 
illness is related to the ingestion of gas contaminated 
food."

In November 1958, Dr. Benedict provided a longer explanation 
of his understanding and opinion regarding the history and 
etiology of the veteran's illness.  Dr. Benedict made a 
diagram to explain how, in his opinion, inhaled and swallowed 
gas, aggravated by tension and "shellshock," had led the 
veteran to have gastritis, which led to ulcer, which led to 
malignancy.  Dr. Benedict wrote that it was his opinion, 
"with a reasonable degree of medical certainty," that the 
veteran's malignancy was related to his inhalation of gas.  
In an affidavit signed in June 1960, Dr. Benedict noted the 
veteran's history of ingestion of mustard gas in 1918, and 
the veteran's continuous complaints of gastrointestinal 
disturbances after service.  Dr. Benedict reported that he 
had reviewed records of treatment of the veteran, and that he 
had participated in the veteran's treatment at the time when 
he was diagnosed with esophageal cancer.  Dr. Benedict 
reiterated his opinion that the mustard gas that the veteran 
had ingested in 1918 was causally related to the veteran's 
carcinoma of the esophagus.

In September 1969, the Board requested an independent medical 
opinion "as to whether the veteran's carcinoma of the 
esophagus, first diagnosed in 1957, was due to exposure to or 
ingestion of deleterious gas in 1918."  In October 1969, 
Alfred J. Bollet, M.D., of the Medical College of Georgia, 
wrote that he had reviewed the records provided to him by VA.  
Dr. Bollet found that the records clearly established that 
the veteran was exposed to mustard gas through ingestion of 
contaminated vegetables in 1918.  Dr. Bollet also found that 
the evidence showed that the veteran had experienced 
persistent symptoms of heartburn from 1919 or 1920 forward.  
Dr. Bollet noted that the records showed that the veteran had 
died as a result of recurrent esophageal carcinoma.  Dr. 
Bollet reported that then present scientific and medical 
knowledge did not indicate whether there was a relationship 
between the ingestion of mustard gas and the development of 
esophageal cancer.  Dr. Bollet noted that it was known that a 
number of types of irritants could produce malignant lesions 
after a long interval.  Dr. Bollet noted, and enclosed a copy 
of, a study that showed the development of carcinoma of the 
esophagus in persons who had ingested lye.  Dr. Bollet noted 
that the cases studied had an interval of 16 to 42 years 
between the ingestion of lye and the development of cancer, 
and that the veteran was diagnosed with cancer 38 years after 
he ingested mustard gas.  Dr. Bollet noted that medical 
records also showed that the veteran had a hiatal hernia.  
Dr. Bollet stated that the veteran's symptoms prior to the 
diagnosis of cancer could also have been attributable to his 
hiatal hernia.  Dr. Bollet indicated that it was difficult to 
reach a certain conclusion about the relationship between the 
veteran's mustard gas ingestion and his esophageal cancer.  
He indicated that "the most conservative conclusion" was 
that the veteran's cancer was not related to the mustard gas 
exposure; but that there was "a distinct possibility" that 
the mustard gas had caused scarring or a stricture, as lye 
could do, which in turn had eventually led to the malignancy.  
Dr. Bollet indicated that the scientific knowledge that 
existed then did not allow him to conclude that the veteran's 
cancer was related to his mustard gas ingestion.  He added 
that he would conclude differently, i.e., that the cancer was 
service connected, if pathological specimens showed evidence 
of scarring in the veteran's lower esophagus.

In February 1970, VA arranged for tissue slides from the 
veteran's 1959 autopsy to be examined by the Armed Forces 
Institute of Pathology (AFIP).  The AFIP did not find 
evidence of scarring in the available tissue slides; however, 
tissue from the veteran's lower esophagus, which had been 
removed in the 1957 surgery, was not available for review.

The appellant has submitted an excerpt from a 1962 medical 
text, noting that statistical evidence supported a causal 
relationship between mustard gas poisoning in 1917 and 1918 
and the development of lung cancer decades later.  She has 
also submitted a copy of a 1946 lecture from a physician 
involved in cancer research, on the effects of mustard gas.

The Board finds that the veteran's exposure to mustard gas 
during service is satisfactorily established by the 
statements from the veteran and the many witnesses, and the 
report from the Army Records Center.  The medical evidence 
does not show that the veteran had any of the conditions for 
which the regulations presume service connection in mustard 
gas-exposed veterans.  See 38 C.F.R. § 3.316 (1999).  
Nonetheless, service connection for the esophageal cancer 
that caused the veteran's death may be established on a 
direct basis if it is supported by the evidence.  See 
38 C.F.R. § 3.303(d) (1999).  Statements from the veteran, 
the appellant, and friends and relatives provide evidence 
that the veteran had discomfort and other symptoms affecting 
the digestive system, including the esophagus, chronically 
from the time of service forward.

As for a connection between the mustard gas ingestion, the 
chronic digestive system symptoms, and the eventual 
development of esophageal cancer, Dr. Benedict, who treated 
the veteran, opined that a causal connection existed.  Dr. 
Bollet indicated that it was difficult to determine with 
certainty whether such a connection existed.  Dr. Bollet 
explored how such a connection was "a distinct 
possibility," although he ultimately concluded that 
available evidence did not clearly establish such a 
connection.  Overall, the combination of Dr. Benedict's 
opinion that mustard gas was a cause of the cancer, and Dr. 
Bollet's rather equivocal analysis, leaves uncertainty, and 
an approximate balance of opinion, as to whether the 
veteran's mustard gas exposure caused or contributed to 
causing his esophagus cancer.  As an approximate balance of 
positive and negative evidence is to be resolved in favor of 
a claimant, the Board will grant the appellant's claim for 
service connection for the cause of the veteran's death.


ORDER

The claim for service connection for the cause of the 
veteran's death is reopened.

Entitlement to service connection for the cause of the 
veteran's death, cancer of the esophagus, is granted.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

